            Case 1:21-mc-00098-TNM Document 5 Filed 07/20/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                          Misc. Case No. 21-mc-0098

THE COALITION FOR APP FAIRNESS; FORBES                    Judge John D. Bates
TATE PARTNERS LLC; AND MEGHAN
DIMUZIO,                                                  Underlying Litigation:

                Non-Party Movants                         Cameron v. Apple Inc.,
                                                            No. 4:19-cv-3074
       v.
                                                          In re Apple iPhone Antitrust Litigation,
APPLE INC.,                                                  No. 4:11-cv-6714

                Defendant.                                U.S. District Court for the Northern
                                                          District Of California




                   APPLE INC.’S CROSS-MOTION TO TRANSFER,
                        OR IN THE ALTERNATIVE COMPEL,
                AND ITS CROSS MOTION TO EXPEDITE PROCEEDINGS

       Pursuant to Federal Rules of Civil Procedure 26(b) and 45(f), Apple Inc. (“Apple”)

respectfully moves this Court to transfer this matter to the Northern District of California or, in

the alternative, compel discovery in response to three substantially similar subpoenas that Apple

has served on the Coalition for App Fairness, Forbes Tate Partners LLC, and Meghan DiMuzio

(collectively, the “Movants”) in connection with Cameron v. Apple Inc., No. 4:19-cv-03074-

YGR (N.D. Cal.) and In re Apple iPhone Antitrust Litigation, No. 4:11-cv-06714-YGR (N.D.

Cal.) (the “Subpoenas”). Apple further moves this court to expedite the proceedings.

       The grounds for these motions are set forth in the accompanying statement of points and

authorities and the Declaration of Michael R. Huttenlocher, Esq. including the attached exhibits.

The proposed orders for Apple’s cross motions are attached. The Subpoenas are attached as


                                                  1
            Case 1:21-mc-00098-TNM Document 5 Filed 07/20/21 Page 2 of 2




Exhibits A, B, and C to Movants’ Motion to Quash. Pursuant to Local Civil Rule 7(f), the

movants respectfully request oral argument on this motion.

       Undersigned counsel and counsel for the Movants held a meet-and-confer regarding the

subpoenas on July 1, 2021. In addition, undersigned counsel contacted Movants’ counsel on

July 15, 2021, in order to confer pursuant to Local Civil Rule 7(m), but counsel for the Coalition

for App Fairness, Forbes Tate Partners LLC, and Meghan DiMuzio would not agree to transfer

this dispute to the Northern District of California nor agree to produce documents in response to

the subpoenas or withdraw their motion to quash. Movants also objected to Apple’s motion to

expedite.

 Dated: July 20, 2021                          MCDERMOTT WILL & EMERY LLP

                                               By: /s/ Paul M. Thompson______________
                                               Paul M. Thompson (D.C. Bar No. 6943760)
                                               500 N. Capital Street NW
                                               Washington D.C. 20001
                                               Tel: 202-756-8000
                                               Fax: 202-756-8087
                                               pthompson@mwe.com

                                               John J. Calandra (motion for
                                               admission pro hac vice pending)
                                               Nicole Castle (motion for
                                               admission pro hac vice pending)
                                               Michael R. Huttenlocher (motion for
                                               admission pro hac vice pending)
                                               340 Madison Avenue
                                               New York, New York 10173
                                               Tel: 212-547-5400
                                               Fax: 212-547-5444
                                               jcalandra@mwe.com
                                               ncastle@mwe.com
                                               mhuttenlocher@mwe.com

                                               Attorneys for Apple Inc.




                                                2
